Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Hooker Furniture Corporation (the “Company”) Annual Report on Form 10-K for the period ended January 29, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 12, 2012 By:/s/ Paul B. Toms, Jr. Paul B. Toms, Jr. Chairman and Chief Executive Officer By:/s/ Paul A. Huckfeldt Paul A. Huckfeldt Vice President – Finance and Accounting and Chief Financial Officer
